DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 10/19/2021.
Applicant’s election of method of providing prognosis and the species of eIF2AK4 in the reply filed on 2/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 7-10, 31-34, 38-39, 43 are pending.  Claims 1, 3-6,11-30, 35-37 and 40-42 have been cancelled. 
Claims 7-10, 31-34 and 39 are withdrawn as being drawn to a nonelected invention or species.
The following rejections are modified as necessitated by amendment.  Response to arguments follows.
The action for claims 2,38,43 is final. 
Withdrawn Rejections
	The 35 USC 102 rejection made in the previous office action is withdrawn based upon amendments to the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2,38,43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Although the specification describes patients with lymphoma and measuring the level of eIF2AK4, the specification does not provide that the comparison of two patients with lymphoma would provide a better prognosis wherein the first individual has a lower level than the second.  In particular the specification has not provided that it would be any two individuals with lymphoma that would provide such a correlation.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2,38,43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The method  are drawn to a method of providing prognosis to an individual suffering from lymphoma comprising determining the level of eIF2AK4 in CD19 B cells from a first human with lymphoma and comparing to a second human with lymphoma wherein a lower level in the first individual compared to the second indicates that the first individual has a better prognosis to the second.  
	In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.   Herein, no common element or attributes of the sequences are disclosed which would permit selection of expression levels that functionally provide unfavorable and favorable prognosis based upon comparison of any one patient with lymphoma to another patient with lymphoma.  
The specification has only described the expression and amplification in human patients in particular sample types, but has not described the functional association of expression of eIF2AK4 for progression based upon detection of a lower level in the first individual compared to the second indicates that the first individual has a better prognosis to the second.  Furthermore it appears that the description is only within a particular patient population of patients with DLBCL who have been treated with a particular drug (p. 49 and table 2).  As such the specification has not provided guidance or the critical structure that is required for this functionality to be determined in the breadth of the claims.  
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the transcripts consistently detected across array platforms in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the genus of samples from subjects from the subject of correlation of expression, encompassed by the broadly claimed invention.
Response to Arguments
The reply traverses the rejection.  A summary of the arguetmsn is set forth below with response to arguments following. The reply asserts that the claims have  been amended to clearly define the species and sample types (p. 6-7).  These arguments have been reviewed but have not been found persuasive. The specification has only described the expression and amplification in human patients in particular sample types, but has not described the functional association of expression of eIF2AK4 for progression based upon detection of a lower level in the first individual compared to the second indicates that the first individual has a better prognosis to the second.  Furthermore it appears that the description is only within a particular patient population of patients with DLBCL who have been treated with a particular drug (p. 49 and table 2).  As such the specification has not provided guidance or the critical structure that is required for this functionality to be determined in the breadth of the claims, which is prognosis based upon comparison of two lymphoma patients.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2,38,43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial expectation or a natural correlation without significantly more. The claim(s) recite(s) the correlation of expression and prognosis. This judicial exception is not integrated into a practical application because the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because in the present situation, the claims are based on the natural correlation of the expression of eIF2AK4 and its effect on prognosis.
Thus the claims are drawn to a method and thus generally drawn to process machine, manufacture or composition of matter.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  The Courts have provided guidance on patent eligibility in decisions of Alice Corporation Pty, Ltd v. CLS Bank, Association for Molecular Pathology v. Myriad Genetics, and MYRIAD GENETICS, INC., v. AMBRY GENETICS CORPORATION, CAFC, 2014.
The claims are considered to be based on the judicial exception of a law of nature / natural principle. That is, the claims are based on a naturally occurring expression and its effect on prognosis.   
The relationship between expression and prognosis is a consequence of the way in which the expression alters the tumor.  While this correlation was identified by applicants in the accompanying specification, the correlation existed in nature prior to the discovery of the claimed correlation or judicial exception by applicants.  
The claims broadly recite steps of contacting a subject and determining expression level of eIF2AK4  and comparing.  In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept[]. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct. at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to "'trans form the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility."
In the instant case the steps are generic as they provide no specific reagents, conditions, or guidance such these additional steps fail to provide a further inventive concept.   The additional steps are considered routine and conventional data gathering steps as the gene expression of eIF2AK4 is known in the prior art.    Coukos et al. (US Patent Application 2009/0047216 Feb 19, 2009).teaches determining the level of eIF2AK4 (table 5) in a tumor sample.  
Thus the claims do not recite any elements or steps that add anything significant to the judicial exception. The recited steps must be undertaken to apply the judicial exceptions. The recited steps only instruct the user to engage in well-understood, routine and conventional activity previously engaged in by scientists in the field since methods of analyzing nucleic acids and detecting nucleic acids were conventional in the art at the time the invention was made.  See Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable."
Further, the claims do not recite any elements or steps that do more than describe the judicial exceptions with instructions for applying it. See, for example, Prometheus, 132 S. Ct. at 1297.
The claims also do not require the use of a particular machine, wherein the particular machine implements one or more of the judicial exceptions or integrates the judicial exception(s) into a particular practical application.
Note that the Supreme Court in Mayo v. Prometheus made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
For the reasons set forth above, the claims are not considered to recite something significantly different than a judicial exception and thereby are not directed to patent eligible subject matter.
Response to Arguments
The reply traverses the rejection.  A summary of the arguetmsn is set forth below with response to arguments following. The reply asserts that the claims now require steps of determining the level in a first human with lymphoma and comparison to a second individual to determine better prognosis (p. 7).  The reply asserts that the detection in CD19 Bcells is significantly more than the judicial exception (p. 8).
These arguments have been reviewed but have not been found persuasive. 
In particular the newly applied steps are still rejection as step a of determining the level in CD 19B cells, appears to be a general and routine step of using any assay type to measure levels in naturally occurring gene in a naturally occurring sample.  Furthermore, the step of comparing appear to be an abstract step wherein it encompasses limitations of mentally looking at the different level numbers of each of the individuals and determining which is larger or smaller and would therefore be considered a judicial exception itself (abstract).  As such the claims do not encompass steps that integrate the judicial exceptions of the claims.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634